Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

KORN/FERRY INTERNATIONAL

 

AND

 

ROBERT MCNABB

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

                Page


--------------------------------------------------------------------------------

1.

  

Employment

   1

2.

  

Term of Employment

   1

3.

  

Position, Duties and Responsibilities

   1

4.

  

Annual Compensation

   1      (a )   Base Salary    1      (b )   Annual Cash Incentive Award    2  
   (c )   Annual Stock Option Grant    2      (d )   Annual Restricted Stock
Grant    2

5.

  

Employee Benefit Programs and Perquisites.

   2      (a )   General    2      (b )   Reimbursement of Business Expenses   
2      (c )   Conditions of Employment    3

6.

  

Termination of Employment.

   3      (a )   Death    3      (b )   Disability    3      (c )   Termination
by the Company for Cause or Voluntary Termination by Executive    4      (d )  
Termination by the Company Without Cause or for Failure by the Company to Renew
Agreement Prior to Change in Control.    4      (e )   Following a Change of
Control, Termination by the Company Without Cause or by Executive for Good
Reason    5      (f )   Parachute Limitation    5      (g )   Other Programs   
6      (h )   Certain Definitions    6

7.

   No Mitigation; No Offset    8

8.

   Confidential Information; Cooperation with Regard to Litigation.    8      (a
)   Nondisclosure of Confidential Information    8      (b )   Definition of
Confidential Information    8      (c )   Cooperation in Litigation    9

9.

   Non-solicitation    9

 

-i-



--------------------------------------------------------------------------------

                Page


--------------------------------------------------------------------------------

10.

   Remedies    9

11.

  

Resolution of Disputes

   9

12.

  

Indemnification.

   10      (a )   Company Indemnity    10      (b )   No Presumption Regarding
Standard of Conduct    11      (c )   Liability Insurance    11

13.

   Effect of Agreement on Other Benefits    11

14.

   Assignment; Binding Nature    11

15.

   Representations    11

16.

   Entire Agreement    11

17.

   Amendment or Waiver    12

18.

   Severability    12

19.

   Survivorship    12

20.

   Beneficiaries/References    12

21.

   Governing Law    12

22.

   Notices    12

 

-ii-



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2003, by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and
ROBERT MCNABB, an individual (the “Executive”).

 

1. Employment. The Company agrees to employ Executive and Executive agrees to be
employed by the Company upon the terms and conditions set forth in this
Agreement.

 

2. Term of Employment. Executive’s employment under this Agreement will begin on
October 1, 2003 and will continue for an initial term ending on October 1, 2006.
The Company may renew this Agreement for successive [1] year periods thereafter
by providing Executive with written notice at least 30 days’ prior to the
expiration of this Agreement. (If the Company does not deliver such a notice and
the Agreement expires then that shall be referred to as a “failure to renew” the
Agreement.)

 

3. Position, Duties and Responsibilities. Executive will serve as Chief
Executive Officer of Korn/Ferry International Futurestep, Inc., a Delaware
corporation having its principal executive offices in Los Angeles, California
(the “Subsidiary”) and Executive Vice President of the Company with duties and
responsibilities customary to such offices. At the request of the Board of
Directors of the Company (the “Board”), Executive will serve as an officer or
director of the Company’s subsidiaries and other affiliates without additional
compensation. Executive will devote substantially all of Executive’s business
time and attention to the performance of Executive’s obligations, duties and
responsibilities under this Agreement. Subject to Company policies applicable to
senior executives generally, Executive may engage in personal, charitable,
professional and investment activities to the extent such activities do not
conflict or interfere with Executive’s obligations to, or Executive’s ability to
perform the normal duties and functions of Executive pursuant to this Agreement.

 

4. Annual Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s annual compensation shall be as follows:

 

(a) Base Salary. The Company will pay a base salary to Executive of $425,000
annually in accordance with its regular payroll practices (the “Base Salary”).
The Board will review the level of Executive’s Base Salary at least annually,
beginning in June, 2004. The Board, acting in its discretion, may increase (but
may not decrease) the annual rate of Base Salary in effect for Executive at any
time, unless the Board concludes that an across-the-board reduction in
compensation is required for all executive officers of the Company, in which
case Executive’s compensation shall be ratably reduced.



--------------------------------------------------------------------------------

(b) Annual Cash Incentive Award. Executive will participate in the Company’s
annual cash incentive plan established for senior executives with an annual
target cash award equal to 100% of Base Salary, and a maximum cash award equal
to 200% of Base Salary. Executive’s annual cash incentive award will be payable
at such time as annual cash incentive awards are paid to executive officers
generally, but not later than 120 days after the end of the fiscal year for
which such award is earned. Such annual cash incentive award shall be considered
earned only if Executive is employed by the Company as of the last day of the
fiscal year to which the award applies.

 

(c) Annual Stock Option Grant. Executive shall be awarded, subject to the
approval of the Board, equity incentives with respect to shares of the Company’s
common stock (“Shares”), which shall be granted under the Korn/Ferry
International Performance Award Plan. Executive shall be eligible to receive an
annual grant of stock options, subject to the discretion of and approval by the
Board, with a target grant value of 50% of Base Salary and a maximum grant value
of 100% of Base Salary. Grant value shall be determined by the Black-Scholes
Option Pricing Model using the same assumptions the Board applies to determine
annual option grants for the Company’s other executive officers. Such annual
stock option grant shall be awarded at the same time annual option grants are
awarded to the Company’s other executive officers, beginning with grants
attributable to performance for the firm’s 2003 fiscal year. The terms of any
stock options granted shall be set by the Board or the Compensation Committee of
the Board.

 

(d) Annual Restricted Stock Grant. Executive shall be eligible to receive an
annual grant of restricted stock, subject to the discretion of and approval of
the Board. The terms of any restricted stock grants shall be set by the Board or
the Compensation Committee of the Board.

 

5. Employee Benefit Programs and Perquisites.

 

(a) General. Executive will be entitled to participate in such retirement or
pension plans, group health, long term disability and group life insurance
plans, and any other welfare and fringe benefit plans, arrangements, programs
and perquisites sponsored or maintained by the Company from time to time for the
benefit of its senior executives generally, including four weeks paid vacation.
In addition, the Company will reimburse Executive for the cost of medical
benefits for Executive and his immediate family provided through COBRA until
such time as Executive is eligible to participate in the Company’s medical
insurance programs.

 

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The

 

2



--------------------------------------------------------------------------------

Company will promptly reimburse Executive for all such expenses that are so
incurred upon presentation of appropriate vouchers or receipts, subject to the
Company’s expense reimbursement policies applicable to senior executive officers
generally. In addition, Executive will receive $600.00 per month as an
automobile allowance and reimbursement for monthly membership dues at the CCA
Club (up to $300.00 monthly) and the Champions Country Club (up to $350.00
monthly).

 

(c) Conditions of Employment. Executive’s place of employment during the term of
Executive’s employment under this Agreement will be at the Company’s Houston,
Texas office, subject to the need for reasonable business travel. The conditions
of Executive’s employment, including, without limitation, office space, office
appointments, secretarial, administrative and other support, will be consistent
with Executive’s status as Executive Vice President of the Company.

 

6. Termination of Employment.

 

(a) Death. If Executive’s employment with the Company terminates before the end
of the term by reason of Executive’s death, then as soon as practicable
thereafter the Company will pay to Executive’s estate an amount equal to
Executive’s “Accrued Compensation” (as defined in Section 6(h)), and all
outstanding stock options and other equity-type incentives held by Executive at
the time of Executive’s death will become fully vested (whether or not fully
vested immediately prior to Executive’s death) and shall remain exercisable
until their originally scheduled expiration dates. Executive’s covered
dependent(s) will be entitled to continue to participate at the expense of the
Company in the Company’s group health plan(s) after Executive’s death at the
same benefit level and to the same extent and for the same contribution, if any,
as such continued participation is available to other executive officers of the
Company, and such participation may continue for such additional period as may
be available under COBRA.

 

(b) Disability. If the Company terminates Executive’s employment before the end
of the term by reason of Executive’s Disability (as defined in Section 6(h)),
then as soon as practicable thereafter the Company will pay to Executive an
amount equal to Executive’s Accrued Compensation, and all outstanding stock
options and other equity-type incentives held by Executive at Executive’s
termination date will become fully vested and shall remain exercisable until
their originally scheduled expiration dates. Executive and Executive’s covered
dependent(s) will be entitled to continue to participate at the expense of the
Company in the Company’s group health plan(s) after Executive’s termination at
the same benefit level and to the same extent and for the same contribution, if
any, as such continued participation is available to other executive

 

3



--------------------------------------------------------------------------------

officers of the Company, and such participation may continue for such additional
period as may be available under COBRA.

 

(c) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause (as defined in
Section 6(h)), or (ii) Executive voluntarily terminates Executive’s employment
without Good Reason (as defined in Section 6(h)) before the end of the stated
term of this Agreement that is then in effect, then the Company shall pay to
Executive within 30 days after the date of such termination Executive’s Accrued
Compensation through the date Executive’s employment terminates.

 

(d) Termination by the Company Without Cause or for Failure by the Company to
Renew Agreement Prior to Change in Control.

 

(I) If Executive’s employment is terminated prior to a “Change in Control” (as
defined in Schedule A) by the Company without Cause and such termination occurs
within two years of October 1, 2003 then (1) the Company shall pay to Executive
within 30 days Executive’s Accrued Compensation; (2) the Company shall pay to
Executive within 30 days a lump sum payment equal to one time Executive’s then
current Base Salary and target bonus; (3) Executive and Executive’s covered
dependent(s) will be entitled to continue to participate at the expense of the
Company in the Company’s group health plan(s) after Executive’s termination at
the same benefit level and to the same extent and for the same contribution, if
any, as such continued participation is available to other executive officers of
the Company, and such participation may continue for a period of eighteen months
after such termination; and (4) all outstanding stock options and other
equity-type incentives held by Executive at the time of Executive’s termination
that would have vested in the calendar year of termination will become fully
vested and shall remain exercisable until their originally scheduled expiration
dates.

 

(II) If Executive’s employment is terminated prior to a Change in Control (i) by
the Company without Cause and such termination occurs more than two years after
October 1, 2003, or (ii) by reason of the Company’s failure to renew this
Agreement at any time before Executive reaches the age of 65, then (1) the
Company shall pay to Executive within 30 days Executive’s Accrued Compensation;
(2) the Company shall pay to Executive within 30 days a lump sum payment equal
to one time Executive’s then current Base Salary; (3) Executive and Executive’s
covered dependent(s) will be entitled to continue to participate at the expense
of the Company in the Company’s group health plan(s) after Executive’s
termination at the same benefit level and to the same extent and for the same
contribution, if any, as such continued participation is available to other
executive officers of the Company, and such

 

4



--------------------------------------------------------------------------------

participation may continue for a period of eighteen months after such
termination; provided, however, that if such termination is due to the Company’s
failure to renew, then the period of continued participation will only be for
one year after such termination; and (4) all outstanding stock options and other
equity-type incentives held by Executive at the time of Executive’s termination
that would have vested in the calendar year of termination will become fully
vested and shall remain exercisable until their originally scheduled expiration
dates.

 

(e) Following a Change of Control, Termination by the Company Without Cause or
by Executive for Good Reason. If a Change in Control occurs and, within 12
months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, or (iii) by reason of the Company’s failure to renew this
Agreement at any time before Executive reaches the age of 65, then: (1) the
Company shall pay to Executive within 30 days Executive’s Accrued Compensation;
(2) the Company shall pay to Executive within 30 days a lump sum payment equal
to (A) one and one-half times the then current Base Salary, plus (B) one and
one-half times the annual target cash bonus for Executive for the incentive year
in which such termination occurs; (3) Executive and Executive’s covered
dependent(s) will be entitled to continue to participate at the expense of the
Company in the Company’s group health plan(s) after Executive’s termination at
the same benefit level and to the same extent and for the same contribution, if
any, as such continued participation is available to other executive officers of
the Company, and such participation may continue for a period of eighteen months
after such termination; and (4) all outstanding stock options and other
equity-type incentives held by Executive at the time of Executive’s termination
will become fully vested and shall remain exercisable until their originally
scheduled expiration dates.

 

(f) Parachute Limitation. Notwithstanding anything herein to the contrary, if
any amounts due to Executive under this Agreement and any other plan or program
of the Company constitute a “parachute payment,” as such term is defined in
Section 280G(b)(2) of the Internal Revenue Code, and the amount of the parachute
payment, reduced by all federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Internal
Revenue Code, is less than the amount Executive would receive if he were paid
three times his “base amount,” as defined in Section 280G(b)(3) of the Internal
Revenue Code, less $1.00, reduced by all federal, state and local taxes
applicable thereto, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that will equal three times his “base
amount” less $1.00. The determinations to be made with respect to this Section
6(f) shall be made by an accounting firm (the “Auditor”) jointly selected by the
Company and Executive and paid by the Company. The Auditor shall be a nationally
recognized United States public accounting firm that has not during the two
years

 

5



--------------------------------------------------------------------------------

preceding the date of its selection acted in any way on behalf of the Company or
any of its subsidiaries. If Executive and the Company cannot agree on the firm
to serve as the Auditor, then Executive and the Company shall each select one
such accounting firm and those two firms shall jointly select such an accounting
firm to serve as the Auditor. If a determination is made by the Auditor that a
reduction in the aggregate of all payments due to Executive upon a Change in
Control is required by this Section 6(f), Executive shall have the right to
specify the portion of such reduction, if any, that will be made under this
Agreement and each plan or program of the Company. If Executive does not so
specify within sixty (60) days following the date of a determination by the
Auditor pursuant to the preceding sentence, the Company shall determine, in its
sole discretion, the portion of such reduction, if any, to be made under this
Agreement and each plan or program of the Company.

 

(g) Other Programs. Except as otherwise provided in this Agreement, Executive’s
entitlements under applicable plans and programs of the Company following
termination of Executive’s employment will be determined under the terms of
those plans and programs.

 

(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

 

(1) “Accrued Compensation” means, as of any date, the amount of any unpaid Base
Salary and annual cash incentive award earned by Executive through the date of
Executive’s death or the termination of Executive’s employment, plus any
additional amounts and/or benefits payable to or in respect of Executive under
and in accordance with the provisions of any employee plan, program or
arrangement under which Executive is covered immediately prior to Executive’s
death or the termination of Executive’s employment.

 

(2) “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, or (b) negligent, reckless or intentional behavior
or conduct, including, without limitation, any breach of fiduciary duty or duty
of loyalty, that causes the Company or could cause the Company material harm or
injury or expose the Company to any civil, criminal or administrative action,
claim or proceeding, or (c) any willful failure to comply with a lawful order,
policy or instruction of the CEO or the Board or any intentional behavior or
conduct contrary to a lawful order, policy or instruction of the CEO or the
Board, or (d) any misrepresentation or false statement made by an Officer in any
application for employment, employment history, resume or other document
submitted to the Company, either before, during or after employment. Prior to
terminating the Executive for Cause, the Company shall be

 

6



--------------------------------------------------------------------------------

required to provide Executive with 90 days advanced written notice of its
intention to terminate Executive for Cause, but Executive shall be permitted to
cure any performance deficiencies during such 90 day period (if the termination
is not due to performance deficiencies, then the Company is permitted to put
Executive on paid leave during such 90 day period).

 

(3) “Disability” means any medically determinable physical or mental condition
or impairment which prevents Executive from performing the principal functions
of Executive’s duties with the Company that can be expected to result in death
or that has lasted or can be expected to last for a period of 90 consecutive
days or for shorter periods aggregating 180 days in any consecutive 12 month
period, with such determination to be made by an approved medical doctor. For
this purpose, an approved medical doctor shall mean a medical doctor selected by
the Company and Executive. If the parties cannot agree on a medical doctor, each
party shall select a medical doctor and the two doctors shall select a third
medical doctor who shall be the approved medical doctor for this purpose.

 

(4) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
materially reduces Executive’s duties or responsibilities or assigns Executive
duties which are materially inconsistent with his duties or which materially
impair Executive’s ability to function as Chief Executive Officer of the
Subsidiary, or (B) the Company reduces Executive’s then current Base Salary or
target award opportunity under the Company’s annual cash incentive bonus plan or
annual stock option award program, or terminates or materially reduces any
employee benefit or perquisite enjoyed by Executive (other than as part of an
across-the-board reduction applicable to all executive officers of the Company),
or (C) the Company fails to perform or breaches its obligations under any other
material provision of this Agreement and does not correct such failure or breach
(if correctable) within 60 days following receipt of notice thereof from
Executive to the Company, or (D) Executive’s primary location of business is
moved by more than 50 miles, or (E) the Company reduces Executive’s title or
removes him or (F) the Company fails to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale or similar transaction; provided Executive shall not be deemed to have
“Good Reason” if, following any sale or other disposition of the Subsidiary,
Executive is no longer Chief Executive Officer of the Subsidiary and his title
is changed to Senior Vice President of the Company with duties and
responsibilities customary to such office. Prior

 

7



--------------------------------------------------------------------------------

to terminating for Good Reason, the Executive shall be required to provide the
Company with 30 days advanced written notice of its intention to terminate
employment for Good Reason, but the Company shall be permitted to cure any
events giving rise to such Good Reason during such 30 day period.

 

7. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the benefits paid by the new employer.

 

8. Confidential Information; Cooperation with Regard to Litigation.

 

(a) Nondisclosure of Confidential Information. During the term of Executive’s
employment and thereafter, Executive will not, without the prior written consent
of the Company, disclose to anyone (except in good faith in the ordinary course
of business to a person who will be advised by Executive to keep such
information confidential) or make use of any Confidential Information (as
defined below) except in the performance of Executive’s duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or any of its Affiliates
(as defined below) or by any administrative or legislative body (including a
committee thereof) that requires Executive to divulge, disclose or make
accessible such information. If Executive is so ordered, to divulge Confidential
Information, he will give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.

 

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally

 

8



--------------------------------------------------------------------------------

within the trade or industry of the Company or any Affiliate shall be deemed to
be known or available to the public and not to be Confidential Information.

 

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
the term of Executive’s employment and thereafter (including following
Executive’s termination of employment for any reason), by making Executive
reasonably available to testify on behalf of the Company or any Affiliate in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to reasonably assist the Company or any such Affiliate in any
such action, suit, or proceeding by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any such Affiliate, as reasonably requested;
provided, however, that the same does not materially interfere with Executive’s
then current professional activities. The Company will reimburse Executive, on
an after-tax basis, for all expenses reasonably incurred by Executive in
connection with Executive’s provision of testimony or assistance and if such
assistance is provided after Executive’s termination of employment, will pay
Executive a per diem rate of $2,000.

 

9. Non-solicitation. Executive will not induce or solicit, directly or
indirectly, any employee of the Company or any Affiliate to terminate such
employee’s employment with the Company or any Affiliate during Executive’s
employment hereunder and for a period of 24 months following the termination of
this Agreement as it may be extended from time to time.

 

10. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 8 and 9 above, then the Company will have the right to
seek injunctive relief. Executive acknowledges that such a breach of Section 8
or 9 could cause irreparable injury and that money damages may not provide an
adequate remedy for the Company. Nothing contained herein will prevent Executive
from contesting any such action by the Company on the ground that no violation
or threatened violation of either such Section has occurred.

 

11. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 10, shall be
resolved by binding arbitration, to be held in Los Angeles in accordance with
the rules and procedures of the American Arbitration Association. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company will continue payment of all amounts and benefits due
Executive under this Agreement. All costs and expenses of any arbitration or
court proceeding (including fees and disbursements of counsel) shall be borne by
the respective party incurring such costs and expenses (with the limitation
that, in no event, shall Executive be liable under this provision for more than
two times the

 

9



--------------------------------------------------------------------------------

fees paid by the Executive for Executive’s counsel services in the arbitration
or proceeding), but the Company shall reimburse Executive for all reasonable
costs and expenses by Executive if Executive substantially prevails in such
arbitration or court proceeding Notwithstanding the foregoing, following a
Change in Control, all reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive pursuant to this section shall
be paid on behalf of or reimbursed to Executive promptly by the Company;
provided, however, that Executive shall repay such amounts to the Company if and
to the extent the arbitrator(s) determine(s) that any of Executive’s litigation
assertions or defenses were in bad faith or frivolous. Notwithstanding the
foregoing, if any applicable law requires different or additional rules or
procedures to be applied in order for this Agreement to arbitrate or to be
enforceable, or prohibits any expense allocation provided herein, such rules or
procedures shall take precedence and such prohibitions shall be a part of this
Agreement to the to the extent necessary to render this Agreement enforceable.

 

12. Indemnification.

 

(a) Company Indemnity. If Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company will advance to Executive all
reasonable costs and expenses to be incurred by Executive in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in

 

10



--------------------------------------------------------------------------------

addition to any rights of indemnification to which he may be entitled under any
policy of insurance.

 

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

 

(c) Liability Insurance. The Company will continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for its other senior executive officers.

 

13. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.

 

14. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

 

15. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

 

16. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof

 

11



--------------------------------------------------------------------------------

and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the parties with respect
thereto.

 

17. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed to be a waiver of or an
acquiescence to any breach hereof. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

 

18. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

19. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

 

20. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

 

21. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

 

22. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address of the party indicated below or to such changed address
as such party may subsequently give such notice of:

 

If to the Company:

 

KORN/FERRY INTERNATIONAL

1800 Century Park East

Los Angeles, CA 90067

Attention: Corporate Secretary

If to Executive:

   

 

 

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:

     

KORN/FERRY INTERNATIONAL

            By:                  

--------------------------------------------------------------------------------

                 

Executive:

             

--------------------------------------------------------------------------------

            ROBERT MCNABB

 

 

13



--------------------------------------------------------------------------------

SCHEDULE A

 

DEFINITION OF CHANGE IN CONTROL

 

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

 

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

 

(b) approval by the shareholders of the Company of a plan, or the consummation,
of merger, consolidation, or reorganization of the Company or of a sale or other
disposition of all or substantially all of the Company’s consolidated assets as
an entirety (collectively, a “Business Combination”), other than a Business
Combination (1) in which all or substantially all of the holders of Voting Stock
of the Company hold or receive directly or indirectly 70% or more of the Voting
Stock of the entity resulting from the Business Combination (or a parent
company), and (2) after which no Person (other than any one or more of the
Excluded Persons) owns more than 30% of the Voting Stock of the resulting entity
(or a parent company) who did not own directly or indirectly at least that
percentage of the Voting Stock of the Company immediately before the Business
Combination, and (3) after which one or more Excluded Persons own an aggregate
amount of Voting Stock of the resulting entity owned by any Persons who (i) own
more than 5% of the Voting Stock of the resulting entity, (ii) are not Excluded
Persons, (iii) did not own directly or indirectly at least the same percentage
of the Voting Stock of the Company immediately before the Business Combination,
and (iv) in the aggregate own more than 30% of the Voting Stock of the resulting
entity; or

 

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn/Ferry International; or

 

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn/Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for

 

A-1



--------------------------------------------------------------------------------

purposes of this clause (d), any directors elected at any time during 1999 shall
be deemed to be Incumbent Directors.

 

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred and no Change of Control shall be deemed to have
occurred upon any sale or other disposition of the Subsidiary.

 

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Person” means

 

(i) the Company; or

 

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

 

(iii) any employee benefit plan of the Company; or

 

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in party (b) of this definition.

 

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

A-2